Citation Nr: 0415174	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  00-20 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of a total right knee replacement, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a temporary total rating from June 1 to 
October 19, 2000, pursuant to 38 C.F.R. § 4.30 (2003).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from April 1974 to April 1978.

Initially, this case came to the Board of Veterans' Appeals 
(Board) from July and August 2000 decisions by the Columbia, 
South Carolina Regional Office (RO).  In December 2002, the 
Board remanded the case for further evidentiary development.

For the reasons outlined below the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

In December 1994, more than 16 years after his separation 
from service, the veteran claimed entitlement to service 
connection for a right knee disorder.  In a March 1995 
decision, apparently based solely on service medical records, 
and without benefit of a VA examination, postservice 
treatment records, or history from the veteran revealing 
postservice disability, service connection was granted for 
postoperative residuals of internal derangement of the right 
knee.

Thereafter, records associated with the file revealed that 
the veteran sustained a work-related right knee injury in 
April 1992, that he had arthroscopic surgery in October 1992, 
and that he underwent anterior cruciate ligament 
reconstruction in December 1993.  He sustained additional 
work-related right knee injuries in May 1994 and April 1995, 
and had more arthroscopic surgery in May 1995.  He sustained 
another work-related right knee injury in March 1996, had 
arthroscopic surgery in June 1996, and underwent a revision 
of the anterior cruciate ligament reconstruction in April 
1997.  In light of the foregoing, the Board raised the need 
to establish what degree, if any, that the veteran's right 
knee disability might be attributable to postservice injuries 
rather than to his military service, particularly in light of 
documents in the file suggesting that the veteran was 
receiving workmen's compensation due to post service 
injuries.  Accordingly, the Board remanded the case, in part, 
to obtain all of the records of postservice treatment and, 
thereafter, to afford the veteran an examination that would 
distinguish disability attributable to service from that 
attributable to postservice injuries.

The file has been returned to the Board without postservice 
treatment records thus necessitating the instant remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  First, the veteran 
failed to identify, in response to a March 2003 RO letter, 
health care providers who treated him, since his separation 
from service, for a right knee disorder.  He should be 
afforded another opportunity to cooperate with the VA effort 
to develop evidence.  In addition, the Social Security 
Administration (SSA) and the Department of Labor apparently 
failed to respond to RO multiple requests for information.  
While the Board appreciates the RO's efforts to secure SSA 
records, the absence of any response from the SSA is so 
atypical the Board must conclude that the futility test has 
not been passed.  38 U.S.C.A. § 5103A.  Accordingly, this 
case is remanded to the RO for the following:

1.  The AMC must advise the veteran that 
he must identify all VA and non-VA health 
care providers who have treated him for a 
right knee disorder since his separation 
from service.  Specifically, the veteran 
must identify the non-VA health care 
providers who treated his right knee in 
1988 and in 2001.

2.  The AMC must obtain treatment records 
from health care providers the veteran 
identifies.  Specifically, the AMC must 
obtain records of the 1988 treatment from 
the doctors, identified by the veteran, 
who provided that care.  In addition, the 
AMC must obtain records from Robert 
Bowles, MD, regarding treatment he 
provided the veteran in 1992 and 1993.  
Finally, the AMC must obtain recent 
relevant VA treatment records.

3.  The AMC must obtain a copy of the SSA 
decision awarding the veteran disability 
compensation and the medical records 
relied upon to make the decision.  All 
efforts to secure this evidence must 
continue until it is demonstrated that 
future action would be futile.

4.  The AMC must obtain a copy of the 
Department of Labor decision awarding the 
veteran workmen's compensation and the 
medical records relied upon to make the 
decision.

5.  Only after the completion of the 
development prescribed above, should the 
veteran be afforded a VA orthopedic 
examination to determine the current 
nature and extent of all right knee 
disability.  All functional limitations 
of the right knee disability must be 
fully described.  The factors upon which 
the medical opinions are based must be 
set forth in the report.

a.  It is imperative that the 
examiner reviews the entire claim 
file including the veteran's service 
medical records, records of 
postservice treatment, and this 
remand.

b.  Complete range of motion studies 
and all other indicated tests should 
be conducted.

c.  Based on service medical records 
and records of postservice injuries 
and treatment, the examiner should 
distinguish any current right knee 
disability attributable to the 
veteran's military service from that 
attributable to postservice injuries 
and treatment therefor.  If the 
degree of disability caused by any 
postservice injury cannot be 
distinguished from disability due to 
any in-service injury that fact must 
be noted in writing.

d.  After making the foregoing 
distinction, the examiner should 
determine whether disability 
attributable to service alone has 
increased, as manifested by 
diminished range of motion, during 
flare-ups or by weakened movement, 
excess fatigability, or 
incoordination, when the joint is 
used over a period of time.  It may 
be necessary for the veteran to 
exercise the joint, and to examine 
him during a purported flare-up, in 
order to determine whether range of 
motion decreases, due solely to 
disability attributable to the 
veteran's military service, with use 
or during flare-ups.  If there is a 
diminished range of motion with use 
or during flare-ups, due solely to 
disability attributable to the 
veteran's military service, the 
additional limitation of motion 
should be expressed, if feasible, in 
terms of degrees.  If the 
determination cannot be made, or the 
opinion cannot be rendered, or if 
neither can be expressed in terms of 
the degree of additional loss of 
range of motion, the examiner should 
so state in writing.

6.  Upon completion of the development 
prescribed above, the AMC must review all 
of the evidence of record and 
readjudicate the claim.  If the decision 
does not result in a grant of the 
benefits sought on appeal, the AMC must 
issue a Supplemental Statement of the 
Case in accord with 38 C.F.R. §§ 19.31 
and 19.38.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision by the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2003).


